Citation Nr: 1130275	
Decision Date: 08/15/11    Archive Date: 08/23/11

DOCKET NO.  04-15 073	)	DATE
	)
	)


On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUE

Entitlement to service connection for the residuals of lung contusion, other than bronchitis.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

L.J. Bakke, Counsel


INTRODUCTION

The veteran served on active duty from January 1944 to April 1946, and from March 1951 to December 1952.  

This appeal arises before the Board of Veterans' Appeals (Board) from a rating decision rendered in November 2003 by the Department of Veterans Affairs (VA) Regional Office (RO) in Cleveland, Ohio.  The case is now in the jurisdiction of the St. Petersburg, Florida.

This case was remanded in December 2005, July 2008, September 2009, May 2010, October 2010, and March 2011.  The case is now again before the Board.

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2010).  38 U.S.C.A. § 7107(a)(2) (West 2002).


FINDING OF FACT

The medical evidence does not establish that the Veteran manifests residuals of a lung contusion that are causally related to active military service.


CONCLUSION OF LAW

The criteria for service connection for the residuals of lung contusion, other than bronchitis, have not been met.  38 U.S.C.A. §§ 1110, 1112, 1131, 1137, 5107 (West 2002); 38 C.F.R. §§ 3.303, 3.307, 3.309 (2010).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

With respect to the Veteran's claims decided herein, VA has met all statutory and regulatory notice and duty to assist provisions under the Veterans Claims Assistance Act of 2000 (VCAA).  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326 (2010).

Under the VCAA, when VA receives a complete or substantially complete application for benefits, it is required to notify the claimant and his representative, if any, of any information and medical or lay evidence that is necessary to substantiate the claim.  See 38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  In Pelegrini v. Principi, 18 Vet. App. 112, 120-21 (2004) (Pelegrini II), the United States Court of Appeals for Veterans Claims held that VA must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claims; (2) that VA will seek to provide and (3) that the claimant is expected to provide.

The Court observed that a claim of entitlement to service connection consists of five elements, of which notice must be provided prior to the initial adjudication:  (1) Veteran status; (2) existence of a disability; (3) a connection between the Veteran's service and the disability; (4) degree of disability; and (5) effective date.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 473, 490 (2006); see also 38 U.S.C.A. § 5103(a).

Prior to initial adjudication of the Veteran's claims, he was sent letters dated in November and December 2002, that satisfied the duty to notify provisions regarding service connection claims.  Following the November 2003 rating decision, additional letters were sent in August 2006 and-pursuant to July 2008, September 2009, May and October 2010 remands-in August 2008 and November 2010, after which the Veteran's claim was readjudicated in a May 2011 supplemental statement of the case (SSOC).

The Board also concludes VA's duty to assist has been satisfied.  Available service treatment records are in the file.  The Veteran identified private medical records and these records were obtained.  The Veteran provided additional private medical records.  

The Veteran testified before a hearing officer at the RO in June 2004 that his doctor had told him his pneumonia was related to his active service.  He was asked to provide these records or to identify the physician or health care facility so that VA could attempt to obtain them.  He has not done so.  In November 2010, he was asked to identify any other private health care providers who had treated him for residuals of a lung contusion, and specifically any treatment received in March and June 2010.  The Veteran submitted a copy of a February 1994 treatment record in February 2011 and stated that he had no other information or evidence to submit.

He has not referenced other records that he wanted VA to obtain or that he felt were relevant to this claim, that remain outstanding.  

The duty to assist includes, when appropriate, the duty to conduct a thorough and contemporaneous examination of the Veteran.  See Green v. Derwinski, 1 Vet. App. 121 (1991).  This case was remanded in July 2008, September 2009, May and October 2010, and March 2011 to obtain VA examination with a medical opinion as to the etiology of any manifested lung condition (excluding bronchitis).  An August 2011 VA medical opinion provided by the examiner who conducted the June 2010 VA examination is of record.  This fulfills meets the requirements set forth in the above remands.  See Stegall v. West, 11 Vet. App. 268, 270-71 (1998).  In addition, the June 2010 VA examination and August 2011 opinion, in concert, reflect that the physician reviewed the claims folder, including clinical records, examined the Veteran, and provided a rationale for his opinion.  The examination is adequate for the purposes of adjudicating this claim.  See Barr v. Nicholson, 21 Vet. App. 303, 312 (2007); Nieves-Rodriguez v. Peake, 22 Vet. App. 295 (2008); see also 38 C.F.R. § 3.159(c) (2010).

Significantly, neither the Veteran nor his representative has identified, and the record does not otherwise indicate, any additional existing evidence that is necessary for a fair adjudication of the claim that has not been obtained.

In an March 2004 substantive appeal, the Veteran requested a hearing before the Board.  In December 2005, the claim was remanded to afford the Veteran a hearing before a Veterans Law Judge appearing at his local RO by video teleconference.  A hearing was scheduled in September 2006, however, the Veteran failed to report.  There is no evidence that the Veteran had good cause for his failure to report, or that he or his representative requested the hearing to be rescheduled.  The Board finds the duty to afford the Veteran a hearing is fulfilled.

Hence, no further notice or assistance to the Veteran is required to fulfill VA's duty to assist him in the development of the claims.  Smith v. Gober, 14 Vet. App. 227 (2000), aff'd 281 F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. Principi, 15 Vet. App. 143 (2001); see also Quartuccio v. Principi, 16 Vet. App. 183 (2002).

Service Connection

In general, service connection may be granted for disability or injury incurred in or aggravated by active military service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303.

In order to establish service connection for the claimed disorder, there must be (1) medical evidence of a current disability; (2) medical, or in certain circumstances, lay evidence of in-service incurrence or aggravation of a disease or injury; and (3) medical evidence of a nexus between the claimed in-service disease or injury and the current disability.  See Hickson v. West, 12 Vet. App. 247, 253 (1999).  The determination as to whether these requirements are met is based on an analysis of all the evidence of record and the evaluation of its credibility and probative value.  See Baldwin v. West, 13 Vet. App. 1, 8 (1999).

In the alternative, pursuant to 38 C.F.R. § 3.303(b) (2010), entitlement to service connection may be established by two other means-chronicity and continuity of symptomatology.  Chronicity is established if the appellant can demonstrate (1) the existence of a chronic disease in service and (2) present manifestations of the same disease.  Groves v. Peake, 524 F.3d 1306, 1309 (Fed. Cir. 2008).  Continuity of symptomatology may be established if the appellant can demonstrate (1) that a condition was "noted" during service; (2) evidence of postservice continuity of the same symptomatology; and (3) medical or, in certain circumstances, lay evidence of a nexus between the present disability and the postservice symptomatology.  Kent v. Nicholson, 20 Vet. App. 1, 13-14 (2006) (citing Savage v. Gober, 10 Vet. App. 488, 495 (1997).  See also 38 C.F.R. § 3.303(b).

There is no specific statutory or regulatory guidance with regard to claims of service connection for asbestosis or other asbestos-related diseases.  VA has issued guidelines for considering asbestos compensation claims.  See VA Adjudication Procedure Manual, M21- 1MR, part IV.ii.2.C.9.  The Court has held that VA must analyze claims of service connection for asbestosis or asbestos-related disabilities under the administrative protocols established by these guidelines.  See Ennis v. Brown, 4 Vet. App. 523, 527 (1993).  In Dyment v. West, 13 Vet. App. 141, 145, the Court found that provisions in former paragraph 7.68 of VBA Manual M21- 1, Part VI (the predecessor to the current M21-1MR asbestos guidelines), did not create a presumption of exposure to asbestos.  Rather, medical nexus evidence is required in claims for asbestos related disease related to alleged asbestos exposure in service.  See also VA O.G.C. Prec. Op. No. 04-00.

I.  FACTS

The Veteran contends that he has a chest condition that is the result of a fall he sustained during active service.  He testified in June 2004 that, while working to re-commission a decommissioned ship, he fell from a stage into a floating series of timbers used to keep ships apart, called a camel.  He fell through a hole in the camel, striking his arms and chest, into the water about 35 to 40 feet below the surface.  He was rescued, but sustained fractures to two ribs.  He stated he was treated by being taped and was hospitalized for at least a week.  In addition, he testified, he was exposed to paint, dust, various fibers and asbestos.  

A review of the Veteran's reports of medical history and examination at entrance to active service in January 1944 show no diagnoses, abnormalities or other findings concerning the Veteran's chest.  Expiration was measured at 33 and inspiration at 37.  Chest X-ray was reported as negative.  His report of examination at discharge in April 1946 shows a normal respiratory system with negative photo fluorographic chest X-ray.  Expiration was measured at 38, and inspiration at 42.  A report of medical history in November 1949 shows treatment for colds and that the Veteran had had whooping cough.  The November 1949 examination report shows findings of a normal respiratory system.  Expiration was measured at 34 and inspiration at 38.  He was found to be physically qualified for re-enlistment.  In April 1950, the records show he was examined by State Department of Health, Division of Tuberculosis control with X-ray, and was found to be satisfactory.  His report of medical history at entrance to active service in February 1951 reflects complaints of shortness of breath and pain or pressure in the chest.  The Veteran again reported he had had whooping cough.  The examining physician noted that the Veteran experienced colds two to three times per winter, and that he had shortness of breath and pain in the chest occasionally when relaxing or when his body was twisted.  The February 1951 examination report shows no chest or lung diagnoses, abnormality, defect or other findings.  Expiration was measured at 39, and inspiration at 36.  X-rays were not completed, but were to be conducted at the first opportunity.  A February 1951 record indicates that a relative of the Veteran had tuberculosis and that a supplementary report of current chest X-ray was to be forwarded the Department of the Navy Bureau of Medicine and Surgery.  An April 1951 entry reflects that chest X-ray then conducted found several small circumscribed calcareous densities in both lung fields with no evidence of activity.  A January 1952 injury report shows the Veteran fell about ten feet on top of a camel.  He was diagnosed with a contusion of the left chest, was strapped and returned to duty.  Subsequently, in the same month, photo fluorographic X-ray examination of the chest was reported to be negative.  A December 1952 entry shows the Veteran was examined and found physically qualified for release to inactive duty.  His report of medical examination, dated in December 1952 shows no lung or chest diagnoses, abnormality, defect or other findings.  Chest X-ray was found to show a few small calcifications, with essentially negative results.  A November 1953 entry shows that the Veteran was honorably discharged from the U.S. Navy Reserves by reason of expiration of enlistment.  He was not present for physical examination.  

Post service treatment records are silent for any documented complaint, treatment, or diagnosis of a chest condition until 1982, when the Veteran was found to manifest wheezing and rhonchi in the lungs in March and June 1982.  Chest X-ray done in May 1982 showed no acute abnormality of the chest.  Thereafter, private and VA treatment records show respiratory complaints, including chest pain and difficulty breathing with treatment for various lung conditions including bronchitis, asthma, pneumonia, and congestive obstructive pulmonary disease (COPD).  Pulmonary Function Test (PFT) results show mild restriction as early as 1993 and moderate obstruction in 1994.  

VA examination in September 1991 shows the Veteran reported smoking three to four packs of cigarettes a day until 17 years prior.  The examiner observed no abnormalities in the head, face, neck, nose, sinuses, mouth, and throat.  The cardiovascular system was found to be within normal limits.  The Veteran had no respiratory complaints.  The report shows no respiratory diagnoses, abnormalities, defects, or other findings.

VA examination by fee basis in July 2003 reflects a history as reported by the Veteran of a 60 foot fall from scaffolding through a camel.  He stated he fractured four ribs and suffered numerous lacerations, contusions, and abrasions.  He further reported working around fumes, paint and asbestos reconditioning ships while in the Navy.  He reported smoking four packs of cigarettes daily for 38+ years, but that he quit in 1971.  Reported symptoms were recurrent bronchitis and pneumonia, and a persistent cough.  

The July 2003 examiner objectively observed normal mobility of the chest wall and equal excursion of the diaphragms.  Palpation and percussion were unremarkable, and auscultation revealed equal breath sounds, symmetric, bilaterally and without adventitious sounds.  Computed tomography (CT) scan of the chest was within normal limits.  PFTs indicated obstructive lung defect with normal total lung capacity and reduced diffusion capacity.

The examiner opined in July 2003 that the etiology of the Veteran's shortness of breath, breathing abnormalities with recurrent bronchitis, pneumonia and persistent cough was multifactorial with contributors on an equal weight basis including:  chronic bronchitis; bronchiectasis and pulmonary fibrosis; chest wall barotrauma; asbestos-related, fume-related, and cigarette-related COPD; and captopril-related chronic cough.  As rationale, the examiner explained the Veteran served in the US Navy and suffered significant barotrauma with fractured ribs dating to 1951.  The examiner stated the claims file had been reviewed.

In July 2008, the case was remanded for further examination, noting that the history as reported by the Veteran and recorded in the July 2003 VA examination report appeared unsubstantiated by the evidence of record, particularly the circumstances of the 1952 inservice injury as documented in the service treatment records.  

In a November 2008 VA medical examination, the Veteran complained of dyspnea and cough, and reported pneumonia occurring every two years, most recently in March.  He reported that he fell during active service and fractured two ribs.  He reported smoking heavily for 20 years, letter clarifying that he smoked 4 packs per day for 38 years, but quit in 1971.  He stated that his doctor diagnosed him with chronic bronchitis.    

The November 2008 examiner observed the Veteran to have peripheral edema and to manifest rales and dyspnea on mild exertion.  Diaphragm excursion and chest expansion was normal.  No chest wall scarring or deformity was observed, no evidence of cor pulmonale or any pulmonary restrictive disease was found.  No new X-rays were taken and the Veteran rescheduled his PFTs.  The report shows a diagnosis of chronic bronchitis and indicates that lung contusion was associated with this diagnosis.  

The examiner opined in November 2008 that the chronic bronchitis was not caused by or a result of active service or the inservice chest injury.  As rationale, the examiner explained that the Veteran's service treatment records showed that the current medical lung condition, chronic bronchitis, did not manifest while the Veteran was on active service.  In support of this rationale, the examiner observed the Veteran was found physically qualified for reenlistment in November 1949 and found to be satisfactory by chest X-ray in April 1950.  The Veteran complained of shortness of breath and pain in the chest when relaxing or when his body was twisted in February 1951.  However, findings on physical examination in February 1951 were normal.  The examiner noted X-ray results dated in February 1951 (the date is incorrect) found several small calcareous densities in both lung fields with no evidence of activity.  The examiner observed that there was no medical record of treatment for pulmonary symptoms before or after X-ray report.  The examiner stated that this chest X-ray report did not signify bronchitis and the before-referenced complaint of shortness of breath while relaxing was not substantiated.  Turning to the record of injury in January 1952, the examiner noted that the record showed the Veteran sustained lung contusion on the left side and was treated with strap.  Subsequent chest fluoroscopy in January 1952 was essentially negative and, in December 1952, the Veteran was found physically qualified for release to inactive duty, and X-ray was negative.  The examiner explained that contusion of the chest does not lead to bronchitis.  The examiner further noted that review of the earliest available private medical records from March 1989 to 1990 showed no respiratory complaints.  Routine chest X-ray in June 1989 showed a questionable focal density in the left base, but there was no indication that the Veteran was symptomatic.  And VA examination in 1991 did not reveal any pulmonary symptoms.

PFTs were ultimately conducted in December 2008 and reflect a history of exposure to asbestos in the Navy.  The results show moderate obstructive lung defect.  

A September 2009 Board decision denied entitlement to service connection for bronchitis.  The Veteran did not appeal this decision to the U.S. Court of Appeals for Veterans Claims (Court).  That decision has become final, and while a continuing diagnosis/complaint of or treatment for bronchitis may be noted for purpose of discussing any current lung condition, the issue of service connection for bronchitis is not here for consideration.  The issue of service connection for residuals of a lung contusion other than bronchitis was remanded for additional specific VA examination.

A November 2009 addendum to the November 2008 VA examination report provides additional medical opinion to include the diagnoses of COPD, asthma, allergic rhinitis, and left and right lobe pneumonia as well as chronic bronchitis.  It is written by the same examiner who conducted the November 2008 VA examination report and concludes that none of the named lung conditions were caused by the Veteran's inservice lung contusion.  As rationale, the examiner observed that the diagnoses of asthma and allergic rhinitis were from an impression in a clinical note in 2002, but were not present in November 2008.  The diagnoses of right and left lower lob pneumonia were made in X-ray reports in 2001 and 2002, and have since resolved and there were no clinical signs of pneumonia in November 2008.  Chronic bronchitis and COPD, the examiner explained, are clinically synonymous and the terms are used interchangeably.  The examiner observed that that COPD does not develop from a lung contusion.

In May 2010, the Board again remanded the Veteran's claim for an examination, as specified in the September 2009 remand.  

In a June 2010 VA examination, the Veteran reported complaints of recurrent pneumonia, chronic cough and occasional wheezing.  He reported using a nebulizer and a bronchodilator.  He stated he fell during active service in 1952 from a scaffold into a camel, breaking his ribs on the left and right.  

The examiner in June 2010 observed the Veteran to exhibit rhonchi (sonorous wheezes) and crackles (rales) on the left with no abnormal breath sounds on the right.  Chest X-rays taken in June 2010 showed clear lung fields and an impression of no active or acute cardiopulmonary disease.  PFTs conducted in July 2010 showed moderate obstructive lung effect.  After stating that claims file and medical records, including service treatment records, were reviewed, the examiner diagnosed moderate obstructive lung defect, chronic bronchitis, and history of pneumonias with the current lung condition being the moderate obstructive lung defect.

The June 2010 examination report contains the opinion that the diagnosed moderate obstructive lung defect was not causally or etiologically related to the Veteran's active service, to include the 1952 lung contusion.  As rationale, the examiner explained that a contusion of the lung does not lead to moderate obstructive lung defect.  If the chest contusion was significant enough to cause a residual damage, the expected condition would have been a restrictive lung defect, which the Veteran did not have.  X-rays showed no residuals of pneumonia.  In addition, the examiner considered the Veteran's professed exposure to asbestos and noted that current X-rays show no finding suggestive of asbestosis.  Moreover, PFT results did not show a restrictive lung defect, which is the expected PFT effect of asbestosis.  In contrast, the examiner observed, the Veteran's work history showed a long post-service history of exposure to environmental pollutants.

Supporting the rationale, the examiner in June 2010 noted review of the claims file, to include service treatment records and VA and private treatment records.  The examiner's citations to the record were precise and included those documents cited in November 2008, with additional notice of entries dated in 1982 showing few bilateral rhonchi, and in 1984 showing diffuse wheezing with scattered rhonchi with negative X-ray and impression of tracheobronchitis.  X-rays taken in 1992, 1994, and 1995 showed nothing to suggest cardiopulmonary disease.  In 2002, records show an impression of chronic and acute bronchitis and a work history of scraping pain, repainting, greasing guns, rewalling boiler while in the US Navy and post-service employment in a lumbar yard, as a television repairman, cleaning swimming pools, as a cabinet/furniture maker, and selling hardware for cabinets.  

In October 2010, the Board again remanded this case, directing that the examiner who conducted the June 2010 VA examination be afforded the opportunity to amend the opinion to consider whether any condition which the Veteran manifested since the filing of his claim in 2002 could be the result of his active military service.  In addition, the Board directed that the Veteran be given the opportunity to identify the additional treatment he reported undergoing for his lung condition in March and June 2010.  

A December 2010 addendum to the June 2010 VA examination is of record, but it was not completed by the examiner who conducted the June 2010 VA examination.  Instead, the examiner who offered additional opinion in December 2010 was the same examiner who conducted the November 2008 VA examination and offered the November 2009 addendum.  The opinion summarizes the pertinent evidence of record, including service treatment records, private and VA medical treatment records, and VA examination reports from September 1991, November 2008 and June 2010.  Additional records were noted, including a July 2003 CT scan report which showed no areas of inter or intralobular markings, micronodules, indication of architectural distortion or traction bronchiectasia, septal or paraseptal line thickening, pleural effusion or pneumothorax with an impression of a study within normal limits; and July 2003 PFT results indicating obstructive lung defect with normal total lung capacity.  The examiner opined that asthma, allergic rhinitis, and/or pneumonia, shown to have been diagnosed, were not caused by or a result of active duty.  As rationale, the examiner explained that review of the service treatment records demonstrated that the lung contusion resolved.  There were no clinical records indicating symptoms of asthma, allergic rhinitis, or pneumonia; or indicating that he had any precipitating factors for these conditions while in active service.  The Veteran was released from active service in 1952 and began to develop respiratory symptoms in 1982, 30 years after his release from active service.  Medical records show he smoked for many years which, the examiner opined, was the most likely cause of his chronic bronchitis.  

In March 2011, the Board once again remanded this claim to the RO to have the examiner who conducted the June 2010 VA examination provide an opinion as whether any condition which the Veteran manifested since the filing of his claim in 2002 could be the result of his active military service, in accordance with the October 2010 remand.

In an August 2011 addendum to the June 2010 VA examination report, the VA examiner who conducted the June 2010 VA provided an exhaustive review of the record, noting records previously discussed including private and VA treatment records and service treatment records.  Several additional entries concerning respiratory complaints or observations were noted including a 1983 entry finding lungs clear; congestion and coughing in 1985 with clear lungs and impression of tracheobronchitis; a 1986 entry showing lungs clear; and 1987 X-ray findings of bilateral calcified nodular densities thought to represent calcified granulomas.  The examiner opined that the Veteran's asthma, allergic rhinitis, and/or pneumonia, shown to have been diagnosed since 2002, were not caused by or a result of active service including a lung contusion which occurred 50 years earlier.  The examiner explained that the opinion was based on the Veteran's history, information from service treatment records, VA treatment records, the claims file and clinical logic.  


II.  ANALYSIS

In summary, the record presents the one positive opinion, proffered in July 2003, and two negative opinions, proffered in the November 2008 VA examination with November 2009 addendum and the June 2010 VA examination with December 2010 and August 2011 addenda.  

In July 2003, the examiner opined that the etiology of the Veteran's respiratory condition was multifactorial with contributors on an equal weight basis including:  chronic bronchitis; bronchiectasis and pulmonary fibrosis; chest wall barotrauma; asbestos-related, fume-related, and cigarette-related COPD; and captopril-related chronic cough.  While this would seem to implicate the inservice 1952 lung contusion and exposure to toxic substances, the opinion is based on an erroneous view of the facts of the 1952 injury.  The Veteran's report of a fall of 60 feet in which he sustained four broken ribs is not substantiated by the record.  Service treatment records document a fall of about 10 feet and a left chest contusion from which the records show the Veteran fully recovered.  Although the examiner stated the claims file had been reviewed, the examiner did not comment on the discrepancies between the Veteran's report and the medical documentation of the 1952 injury, documentation entered contemporaneous to the event.  A medical opinion based upon an inaccurate factual premise is not probative.  See Reonal v. Brown, 5 Vet. App. 458, 461 (1993).  Moreover, the examiner implicated exposure to toxic substances as another cause of the Veteran's lung conditions.  However, there is no evidence of record that the Veteran was, in fact, exposed to toxic substances, in particular, asbestos.  This opinion cannot therefore be probative.  

This leaves the opinions rendered in the November 2008 VA examination and November 2009 addendum, and the June 2010 VA examination and December 2010 and August 2011 addenda.  These examination reports with their opinions and addenda, in essence, reflect that the Veteran's respiratory conditions-asthma, allergic rhinitis, pneumonia, COPD, and moderate obstructive lung defect-were not caused by and are not the etiological result of active service, including the inservice lung contusion.  In addition, the June 2010 VA examination report concluded that the Veteran evidenced no clinical findings suggestive of asbestosis or of the restrictive lung defect, which is the expected effect of exposure to asbestos.  

These VA reports with their opinions and addenda are probative for the followings.  First, the two examiners who provided the examination reports and addenda, including medical opinions, demonstrated exhaustive review of the record, to include service treatment records, private and VA medical treatment records, and previous VA examination reports, including that conducted in September 1991 which showed no respiratory condition.  The opinions were based on close review of the evidence, examination of the Veteran, his reported history and complaints, and, clinical logic.  Second, deficiencies were found with the initial November 2008 and June 2010 reports but they were cured by additional VA examination and/or with subsequent addendum by the same physician.  The November 2008 VA examination report incorrectly identified an inservice chest X-ray has having been conducted in February 1951, when it was conducted in April 1951.  The Board finds this to be a minor and irrelevant mistake.  The fact the examiner referred to, the X-ray findings themselves, were correctly identified.  The chest X-ray was conducted prior to the 1952 injury, and the examiner correctly identified X-ray findings conducted after this injury and at the Veteran's discharge from the relevant period of service.  Third, and finally, the physicians involved were medical doctors (M.D.s), therefore possessing the appropriate credentials to provide the requested medical opinions.  

In aggregate, the Board observes these examination reports and their addenda address every possible theory of service connection argued by the Veteran and presented by the evidence.  Given the foregoing, the Board finds these examination reports, opinions, and addenda, in aggregate, to be highly probative.  See Nieves-Rodriquez, and Barr, supra.

As above noted, the Veteran has claimed he was exposed to asbestosis, and December 2008 PFT results indicate asbestos exposure.  However, service treatment and personnel records reflect no exposure to toxic substances, to include asbestos.  Moreover, the Veteran testified in June 2004 that he knows of no disease he has been diagnosed with that is related to asbestos exposure.  

Questions concerning the Veteran's exposure to asbestos during active service notwithstanding, the record on appeal contains absolutely no competent evidence that the Veteran currently has asbestosis.  Indeed, the record on appeal, which contains voluminous clinical records from 1982 to the present is entirely silent for competent evidence of a diagnosis of asbestosis.  Significantly, this clinical evidence includes multiple pulmonary evaluations and diagnostic studies, none of which identify asbestosis.  Although PFT results dated in 1993 and 1994 show mild restriction and restrictive defect, these results were documented prior to the 2002 claim.  Rather, the only competent medical evidence of record shows that the Veteran did not evidence asbestosis nor did he exhibit any lung defect associated with asbestos exposure during the pendency of the current claim.  In this case, after careful review, the Board finds no probative evidence of a diagnosis of asbestosis for any period of the claim.

The existence of a current disability is the cornerstone of a claim for VA disability compensation.  38 U.S.C.A. §§ 1110, 1131; see Degmetich v. Brown, 104 F.3d 1328 (1997); see also Brammer v. Derwinski, 3 Vet. App. 223 (1992); Gilpin v. Brown, 155 F.3d 1353 (Fed. Cir. 1998) (service connection may not be granted unless a current disability exists).

There are no other findings or opinions of an etiological relationship between the diagnosed respiratory and pulmonary disorders and the Veteran's active service, including the 1952 inservice lung contusion.  

With respect to establishing service connection based on a continuity of symptomatology since service, the Board notes it may be inferred from the record that the Veteran believes his lung disability has been continuously present from active service to the present.  However, the medical evidence is not consistent with such report.  Private treatment records show the earliest treatment for complaints of a respiratory problem was in 1982-30 years after the Veteran's discharge from active service.  The absence of respiratory and pulmonary complaints or treatment for this length of time also weighs against a finding of continuity.  See Maxson v. Gober, 230 F.3d 1330, 1333 (Fed. Cir. 2000) [noting that it was proper to consider the veteran's entire medical history, including the lengthy period of absence of complaint with respect to the condition he now raised]; see also Mense v. Derwinski, 1 Vet. App. 354, 356 (1991) [affirming Board where it found that veteran failed to account for the lengthy time period after service for which there was no clinical documentation of the claimed condition].

The Veteran is competent to testify as to his symptoms, such as shortness of breath, difficulty breathing, chronic coughing, and chest pain.  See Barr v. Nicholson, 21 Vet. App. 303 (2007).  However, what those symptoms are diagnosed as requires competent medical expertise.  In this case, as noted above, clinical findings following the inservice injury were negative.  Post-service, the first diagnosis of a lung condition was many years following active service, and there are no clinical findings or diagnosis of asbestosis.  Absent the proper medical training, the Veteran is not able to make such a distinction.  See Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007) [noting, in a footnote, that sometimes a layperson will be competent to identify the condition where the condition is simple, for example a broken leg, and sometimes not, for example, a form of cancer]; see also Buchanan v. Nicholson, 451 F.3d 1331, 1336 (Fed. Cir. 2006).  Similarly the Board does not doubt that the Veteran believes his lung condition is the result of his active military service.  However, in the absence of evidence indicating that the Veteran has the medical knowledge or training requisite for the rendering of clinical opinions, the Board must find that he is not competent to make a medical opinion regarding the etiology of this disability.  See Moray v. Brown, 5 Vet. App. 211 (1993); see also Espiritu v. Derwinski, 2 Vet. App. 492 (1992); see also 38 C.F.R. § 3.159(a)(1) [competent medical evidence means evidence provided by a person who is qualified through education, training, or experience to offer medical diagnoses, statements, or opinions].

The Veteran has had ample opportunity to secure medical records and any other medical evidence that would support his claim and submit them, or to identify same to the VA.  He has not done so.  See 38 U.S.C.A. § 5107(a) (West 2002) [it is a claimant's responsibility to support a claim for VA benefits].

For the reasons set forth above, the Board finds that the preponderance of the evidence is against the claim for service connection for the residuals of lung contusion other than bronchitis.  The benefit-of-the-doubt doctrine is not for application where the clear weight of the evidence is against the claim.  38 U.S.C.A. § 5107(b); Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).


ORDER

Service connection for the residuals of lung contusion other than bronchitis is denied.



____________________________________________
MARK W. GREENSTREET
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


